Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	This Office Action is an answer to a Terminal Disclaimer received on 3/04/2022.
2.	Claims 1-18 are pending.
Response
3.	The examiner withdraws Double Patenting rejections (mailed on 12/09/2021) on pending claims based on a US Pat. 10,106,154 by Nguyen Van et al, due to applicant’s Terminal Disclaimer (3/04/2022).
Reason for allowance
4.	Per independent claims 1, and 10: While a closest art of record of Lee (US Pub. 20100117813) suggests several claimed features of a driving support apparatus provided on a subject vehicle, Lee does not disclose a unit to calculate a trajectory of a tracking-target moving body, so that a trajectory of the tracking-target moving body detected in at least one of the first area and the second area and a trajectory of the tracking-target moving body estimated in the blind spot area are continuous to each other, by estimating the position of the tracking-target moving body by controlling the position estimation unit when the tracking-target moving body leaves one of the first area and the second area and enters the blind spot area and by detecting the position of the tracking-target moving body by controlling the position detection unit when the tracking-target moving body leaves the blind spot area and enters the other one of the first area and the second area.

5.	Dependent claims 2-9, and 11-18 are allowed because they incorporate above allowable limitation from their parent claims 1, and 10.
6.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
7.	Claims 1-18 are allowed.
8.	The attached prior art made of record and not relied upon (see PTO-892) are considered pertinent to applicant's disclosure.
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Cuong H Nguyen whose telephone number is (571)272-6759. The examiner can normally be reached on M - F: 9:00AM- 5:00PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
 If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on (571) 270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information 
 For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197. If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272- 1000.
/CUONG H NGUYEN/Primary Examiner, Art Unit 3662